FORM 6-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of March 2010 Commission File Number: 000-30850 Valcent Products Inc. 27G Pennygillam Way Pennygillam Industrial Estate Launceston, Cornwall UK PL15 7ED Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes o No x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes o No x Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 1 NEWS RELEASE: On March 23, 2010, Valcent Products Inc. announced that the first prototype of the new AlphaCrop™ vertical growing system hasbeen delivered and is operational at the Company’s facilities in Cornwall, England. EXHIBIT INDEX Exhibit Number Description of Exhibit News Release Dated March 23, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Valcent Products Inc. Date: March 23, 2010 By: /s/ Gerry Jardine Name: Gerry Jardine Title: Director 2
